


110 HR 7249 IH: Renewable Power for Agriculture

U.S. House of Representatives
2008-10-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7249
		IN THE HOUSE OF REPRESENTATIVES
		
			October 2, 2008
			Mr. Holt introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a
		  tax credit to farmers to offest high energy prices, to encourage the use of
		  renewable energy, and to reduce prices to consumers.
	
	
		1.Short titleThis Act may be cited as the
			 Renewable Power for Agriculture
			 Incentive Program Act of 2008.
		2.Credit to farmers
			 to offset high energy costs, encourage use of renewable energy, and reduced
			 prices to consumers
			(a)In
			 generalSubpart D of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 section:
				
					45Q.Farmer’s
				renewable energy credit
						(a)Determination of
				credits for 2008
							(1)In
				generalIn the case of the taxpayer’s taxable year which includes
				December 31, 2008, the farmer’s renewable energy credit determined under this
				section is an amount equal to the excessive fuel cost paid or incurred by the
				taxpayer during such taxable year for any creditable fuel used by the taxpayer
				in the trade or business of farming.
							(2)Excessive fuel
				costFor purposes of this
				subsection—
								(A)In
				generalThe term
				excessive fuel cost means, with respect to any creditable fuel,
				the excess (if any) of—
									(i)the
				amount paid or incurred by the taxpayer for such fuel, over
									(ii)the adjusted base
				price for such fuel.
									(B)Adjusted base
				priceThe term
				adjusted base price means, with respect to any creditable fuel,
				the average price for such fuel on September 6, 2004, for the region in which
				the taxpayer purchased such fuel (as determined by Secretary using data of the
				Energy Information Agency of the Department of Energy).
								(b)Determination of
				credits after 2008In the case of any taxable year of the
				taxpayer beginning after December 31, 2008—
							(1)In
				generalIn the case of an eligible taxpayer, the farmer’s
				renewable energy credit determined under this section is an amount equal to the
				product of—
								(A)the annual fuel
				reduction amount, multiplied by
								(B)the average fuel
				price.
								(2)Credit
				eligibility conditioned on use of prior year creditNo credit
				shall be allowed to any taxpayer under this subsection, unless the taxpayer
				demonstrates to the satisfaction of the Secretary that such taxpayer has used
				the credit allowed to the taxpayer under this section for the preceding taxable
				year as follows:
								(A)50 percent of the
				amount of such credit has been used to reduce the prices to consumers of the
				agricultural commodities produced by the taxpayer in the trade or business of
				farming.
								(B)In the case of any
				creditable fuel other than electricity, 50 percent of the amount of such credit
				has been used to substitute renewable energy for the fossil fuels used by the
				taxpayer in the trade or business of farming.
								(C)In the case of
				electricity, 50 percent of the amount of such credit has been used to
				either—
									(i)substitute
				electricity produced by the taxpayer from renewable resources for the
				electricity purchased from the grid and used by the taxpayer in the trade or
				business of farming, or
									(ii)decrease the
				amount of electricity used by the taxpayer in the trade or business of farming
				by increasing efficiency.
									(3)DefinitionsFor
				purposes of this subsection—
								(A)Annual fuel
				reduction amountThe term annual fuel reduction
				amount means, with respect to any creditable fuel for any taxable year,
				the excess of—
									(i)the amount of such
				creditable fuel used by the taxpayer in the trade or business of farming during
				the preceding taxable year, over
									(ii)the amount of
				such creditable fuel used by the taxpayer in the trade or business of farming
				during the taxable year for which credit is being determined.
									(B)Average fuel
				priceThe term average fuel price means, with
				respect to any creditable fuel for any taxable year, the average price of such
				fuel during the calendar year preceding the calendar year in which the taxable
				year begins for the region in which the taxpayer purchased such fuel (as
				determined by Secretary using data of the Energy Information Agency of the
				Department of Energy).
								(4)Eligible
				taxpayerThe term eligible taxpayer means, with
				respect to any taxable year, any taxpayer who—
								(A)was allowed a
				credit under this section for the preceding taxable year, or
								(B)was not engaged in
				the trade or business of farming for any preceding taxable year which ended on
				or after December 31, 2008.
								(c)Creditable
				fuelFor purposes of this section, the term creditable
				fuel means any fossil fuel and electricity. This section shall be
				applied separately with respect to electricity and with respect to each type of
				fossil fuel.
						(d)TerminationNo
				credit shall be allowed under this section for any taxable year beginning after
				December 31, 2013.
						.
			(b)Credit To be
			 part of general business creditSubsection (b) of section 38 of such Code
			 is amended by striking plus at the end of paragraph (31), by
			 striking the period at the end of paragraph (32) and inserting ,
			 plus, and by adding at the end the following new paragraph:
				
					(33)the farmer’s renewable energy credit
				determined under section
				45Q.
					.
			(c)Clerical
			 amendmentThe table of
			 sections for subpart D of part IV of subchapter A of chapter 1 of such Code is
			 amended by adding at the end the following new item:
				
					
						Sec. 45Q. Farmer’s renewable energy
				credit.
					
					.
			(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years ending on or after December 31, 2008.
			
